FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RJG CONSULTANTS, INC., a California                No. 11-55096
corporation, dba RJG, Inc.,
                                                   D.C. No. 8:10-cv-01465-CJC-PJW
              Plaintiff - Appellant,

  v.                                               MEMORANDUM *

FORCE PROTECTION, INC., a Nevada
corporation,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                        Argued and Submitted May 7, 2012
                              Pasadena, California

Before: WARDLAW, PAEZ, and RAWLINSON, Circuit Judges.

       Appellant RJG Consultants, Inc. (RJG) challenges the district court’s

dismissal of its breach of contract and breach of the covenant of good faith and fair

dealing claims as barred by collateral estoppel.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court properly held that RJG was collaterally estopped from

raising its claims because the California Court of Appeal’s denial of RJG’s petition

to compel arbitration conclusively resolved RJG’s claims against FPI. See Murray

v. Alaska Airlines, Inc., 237 P.3d 565, 571 (Cal. 2010) (“An issue is actually

litigated when it is properly raised, by the pleadings or otherwise, and is submitted

for determination, and is determined. A determination may be based on a failure of

proof. . . .”) (citations, alterations, internal quotation marks and emphases omitted).

Although RJG had the opportunity to provide support for its claims, see Bouton v.

USAA Cas. Ins. Co., 167 Cal. App. 4th 412, 427-28 (2008), the California Court of

Appeal held that there was no evidence demonstrating that FPI was a party to the

representation agreement or that FPI received any contractual benefits. See

Murray, 237 P.3d at 571 (“The failure of a litigant to introduce relevant available

evidence on an issue does not necessarily defeat a plea of collateral estoppel. . . .”)

(citation omitted). Because the California Court of Appeal rejected RJG’s claims

predicated on theories of agency, third-party beneficiary, ratification, estoppel and

equity, RJG is barred from re-litigating these claims in federal court. See

Bridgeford v. Pac. Health Corp., 202 Cal. App. 4th 1034, 1042 (2012) (“An issue

decided in a prior proceeding establishes collateral estoppel even if some factual

matters or legal theories that could have been presented with respect to that issue


                                           2
were not presented. . . .”) (citations omitted); see also White v. City of Pasadena,

671 F.3d 918, 926 (9th Cir. 2012) (“[A] federal court must give to a state-court

judgment the same preclusive effect as would be given that judgment under the law

of the State in which the judgment was rendered. . . .”) (citation and internal

quotation marks omitted).1

      AFFIRMED.




      1
          Because RJG did not appeal the district court’s dismissal of its implied-
in-fact contract claim as barred by the statute of limitations, “any challenge to the
dismissal of such claim[ ] is waived.” Reusser v. Wachovia Bank, N.A., 525 F.3d
855, 858 n.4 (9th Cir. 2008) (citation omitted).

                                           3